Name: Council Decision (CFSP) 2018/1656 of 6 November 2018 amending Decision (CFSP) 2017/2074 concerning restrictive measures in view of the situation in Venezuela
 Type: Decision
 Subject Matter: European construction;  international affairs;  civil law;  America
 Date Published: 2018-11-07

 7.11.2018 EN Official Journal of the European Union L 276/10 COUNCIL DECISION (CFSP) 2018/1656 of 6 November 2018 amending Decision (CFSP) 2017/2074 concerning restrictive measures in view of the situation in Venezuela THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 13 November 2017, the Council adopted Decision (CFSP) 2017/2074 (1) concerning restrictive measures in view of the situation in Venezuela. (2) On the basis of a review of Decision (CFSP) 2017/2074, the restrictive measures should be renewed until 14 November 2019. (3) The statement of reasons for one person listed in Annex I to Decision (CFSP) 2017/2074 should be amended. (4) Decision (CFSP) 2017/2074 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2017/2074 is amended as follows: (1) Article 13 is replaced by the following: Article 13 This decision shall apply until 14 November 2019. This Decision shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.; (2) Annex I is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day after its publication in the Official Journal of the European Union. Done at Brussels, 6 November 2018. For the Council The President H. LÃ GER (1) Council Decision (CFSP) 2017/2074 of 13 November 2017 concerning restrictive measures in view of the situation in Venezuela (OJ L 295, 14.11.2017, p. 60). ANNEX In Annex I to Decision (CFSP) 2017/2074, entry 7 is replaced by the following: Name Identifying information Reasons Date of listing 7. Diosdado Cabello RondÃ ³n Date of birth: 15 April 1963 President of the Constituent Assembly and First Vice President of the United Socialist Party of Venezuela (PSUV). Involved in undermining democracy and the rule of law in Venezuela, including by using the media to publicly attack and threaten political opposition, other media and civil society. 22.1.2018